Name: Commission Regulation (EEC) No 2487/91 of 14 August 1991 amending Regulation (EEC) No 1151/91 increasing to 1 572 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/56 Official Journal of the European Communities 17. 8 . 91 COMMISSION REGULATION (EEC) No 2487/91 of 14 August 1991 amending Regulation (EEC) No 1151/91 increasing to 1 572 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 2727/75of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 1151 /91 (*), last as amended by Regulation (EEC) No 2319/91 (6), opened a standing invitation to tender for the export of 1 1 72 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 8 August 1991 , France informed the Commission of the intention of its intervention agency to increase by 400 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 572 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1151 /91 must therefore be amended ; Article 1 Article 2 of Regulation (EEC) No 1151 /91 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 572 000 tonnes of bread-making quality to be exported to all third countries. 2 . The regions in which the 1 572 000 tonnes of common wheat of bread-making quality are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1151 /91 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 249, 12. 9 . 1990, p. 8 . (Ã  OJ No L 112, 4. 5. 1991 , p . 42. M OJ No L 213, 1 . 8 . 1991 , p. 52. 17. 8 . 91 Official Journal of the European Communities No L 228 /57 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 82 500 Bordeaux 5 000 Chalons-sur-Marne 161 000 Dijon 21 500 Lille 99 500 Lyon 35 000 Montpellier 5 000 Nancy 83 500 Nantes 40 000 Orleans 410 000 Paris 340 000 Poitiers 60 000 Rennes 40 000 Rouen 175 000 Toulouse 14 000'